 

Case 5:21-cv-03620-TJS Document 2 Filed 08/11/21 Page 1of11

“

FORM TO BE USED BY A PRISONER FILING A
42 U.S.C. 6 1983 CIVIL RIGHTS COMPLAINT
IN THE UNITED STATES DISTRICT COURT

FOR THE EASTERN DISTRICT OF PENNSYLVANIA

I CAPTION

Donkute Rnclerson et a!

(Enter the full name of the plaintiff or plaintiffs)

      
 

ot A\\ entorit

     

Crh
5

 

(Enter the full name of the defendant or defendants)
I. PARTIES

a. Plaintiff = ’ 5 }
Fullname: _ J entore f) nderson =f al

Prison Identification number: . [XD] ao

Place of present confinement: \_ e\nvenn Caso wo Y cvsaN)’h

Address: AY N. Yt Stk Ai en youn Yo \Wic \

Place of confinement at time of incidents or conditions alleged in complaint, including address:
\ Dara\n Car 2OT Ye Yeo QO

Additional plaintiffs: Provide the same information for any additional plaintiffs on the reverse of
this page or on a separate sheet of paper.

b. Defendants: (list only those defendants named in the caption of the complaint, section I)

1. » Full name including title: _\_. claro Counts P cv

ee

Place of employment and section or unit: \~\\ e@.a\aca Vor

2. Full name including title: \\ le \2u ADS e\ Ve Coch env")

Place of employment and section or unit: \_¢\O von. Couns ¥ CYSGV)

3. Full name including title: yD ANNE Donate i) reoctan
, ‘ ©

  
  

Place of employment and section or unit: le rs

 

4. Full name including title: _ \we C ‘ss ov W\\en Tau
Place of employment and section or unit: _(\\ enlouln Pa, .

Additional defendants: Provide the same information for any additional defendants on the reverse of
this page or on a separate sheet of paper.

 
 

Case 5:21-cv-03620-TJS Document 2 Filed 08/11/21 Page 2 of 11

 

Anon MA. Solngen 1aGQU6
Komat lhamesan QOElO4

CV ee Ns +¥ Pl acnis¥ Gs

Full Name
Na Wnane \ Montas
nec) Fron enGre\
Maa bin S252% Lopez
Thomas \Volole
Dovicdoan German
Miavlk Schlackec
Alex yee ess
Dontare. Anderson
Slhacsap lucas
Slhaumece  Chach
Ng\in | Garnet

Taccance - Gacner

Sramate St
2064 ¢S
\aseq
LOS 224
aas2q
AGSFe4
ign:
24435.
A\FA\N 2D
WF Fa
\e2 7 EF
JAAS IZ

\AAYSO)

 

 

 

666 )): Rivera Q2OOQUS 7:
Cacistooines MM 2\ too 2040 53
Acsare Dwnhiaao S Le Toe 169426

 

Dies eaus Mal. Jenada
Gabcre\ Ramas
Bens is Dyce
[2 fei | Sones

= Ye Senn S oes Wi \\iWorad)

Noises of ak Persson :

39 nN, Sie Sr AienYown

Place of incre) ent |

| morn Coir tiy Person

C2QUaAAe
O2 Q UT a
7042 | +}
O20%°43\
AO‘ aot

\SIO)_

 

 
— i

Case 5:21-cv-03620-TJS Document 2 Filed 08/11/21 Page 3 of 11

 

 

 

C\a895 2B Pleimntts Somat e
Macksn  Sesug losez Oe aay |
_ nox as Kolbe A224

 

Dow \yare Pryce (6O'n

Chnemion locas

\ZYWAIZD

IEE OQ

 

Jacday . (Sesmmon
Shae ce Clack
Solon (Co asner
7 actus: eC CGacme x |
Jose Arle fa |
Ricard Sones

Canwiom jt, Branson

16496}
{o327¢s
LAAs Q2
VALASO
2.00 Y Os3
O20 5 4 3. }
IG Ag

 

AdVeces of cz \\ Pilar tPs
4% Nu Oth Sy) Ailentou Pa. \K\VO\
Riace at. wncwlent | |
FT ctaveta Couns Poison |

 

 

 

 

 

 

 

 

 

 

 
 

Case 5:21-cv-03620-TJS Document 2 Filed 08/11/21 Page 4 of 11.

- oe

HL PREVIOUS LAWSUITS.

Instructions:

 

 

If you have filed other lawsuits in any federal-or state court 1 dealing with the same ne facts as s this es fe . UE
complaint or other facts related to your imprisonment, you must provide the information requested. eM

below. If you have not filed other lawsuits, proceed to Section IV, Administrative Remedies, on -
this page.

ifyou have filed other lawsuits, provide the following information.
. a Parties to your previous lawsuit:
Plaintiffs

a Defendants

 

Issues:

 

Court: if federal, which district?

 

if state, which county?

 

 

Docket number: Date filed:

Name of, presiding judge:

 

Disposition: (check correct answer(s)): Date: j

 

 

 

 

 

Dismissed. -. Reason?
ws Sudgment oe “In whose favor?
Pending = ° Current status?
Other ___—s Explain
Appeal filed? ==: Current status?

 

Additional lawsuits. Provide the same information concerning any other lawsuits you have filed
concerning the same facts as this action or other facts related to your imprisonment. You may use
the back of this page or a separate sheet of paper for this purpose.

iv ADMINISTRATIVE REMEDIES
Instructions:
Provide the information requested below if there is an administrative procedure to resolve the
issues your raise in this complaint. Examples of administrative procedures include review of

grievances, disciplinary action, and custody issues. If no administrative procedures apply to the .
issues in this complaint, proceed to Section V, Statemént of Claim, on page 4.

 
Case 5:21-cv-03620-TJS Document 2 Filed 08/11/21 Page 5 of 11

a

a. Describe the administrative procedures available to resolve the issues raised in this complaint:
Type of procedure. (grievance, disciplinary review, etc.)
Wu ytTen ame vetWonl jek eess ea Acar,
Authority for procedure, (DC-ADM, inmate handbook, etc.)
DC 2ADM , han Mocs ke
Formal or informal procedure. oH

Who conducts the initial review? _[ olan ovs\ Co Nac

 

 

What additional review and appeals are available? ar Vew ence

CAA en

 

b. Describe the administrative procedures you followed to resolve the issues raised in this complaint
before filing this complaint:

On what date did you request initial review? _C\Q\\ AY ac Ww) ance
What action did you ask prison authorities to take? Ceyon ve \ocw « Nero
Otrre mote bunc out tt e¢ \\

} . ‘
What response did you receive to your request? (SoC. ca nyco\\\n eS

 

ke lockt wS lous.
What further review did you seek and on what dates did you file the requests?

None

 

What responses did you received to your requests for further review?

 

 

 

c. Ifyou did not follow each step of the administrative procedures available to resolve the issues
raised in this complaint explain why?

Cy maa crs \ Co —— nsa Wim S aC \nacy Aon2

 

 
 

Case 5:21-cv-03620-TJS Document 2 Filed 08/11/21 Page 6 of 11

“

V. STATEMENT OF CLAIM

Instructions:

State here as briefly as possible the facts of your case. Use plain language and do not make legal
arguments or cite cases or statues. State how each defendant violated your constitutional rights.
Although you may refer to any person, make claims only against the defendants listed in the
Caption, Section I. Make only claims which are factually related. Each claim should be numbered
and set forth in a separate paragraph with an explanation of how the defendants were involved.

Use the reverse of this page or a separate sheet of paper if you need more space.

Statement of Claim:

Ibs cL prpci\vahun ah Dae Ces ccss, pe bet} 1Gn ae nuvlshyncaH
be far < arts Fees y), Del libeca betel Cer Nc? te the antl babe
peut muntal ancl / plasysst DEC al lbh Aeck Ef lec cy) cdayes -¢
ment Theil measure, for ove} WY uShece cxcessiv €

lurovy ko couse borm, 62 they shesslel have noes.

Ei Jure fo de the m area wat seat hy oe a He os fie E
rove) preveniinns

Attachec) pap ef

S feefe Micn - a\- : iL. LiW¢S femme} £5

é

 

 

 

 

 

 

VI. RELIEF
Instructions: Briefly state exactly what you want the Court to do for you.
Relief sought:
Caamen< 0 a CY. NaAMine }, ~_MaNn Feces ( wed Yuyit Ay ¢ damacses 5
Ry —- VY auc Jt od Mecine Neg) and Pi bdice., ol ¢ Ii hess. +L by) th fa Hee ne/
bites mental! mngeish , in the cunaunt op {06 id 000, ~

for x re ay IN.

VIL. DECLARATION AND SIGNATURE
I (we) declare under penalty of perjury that the foregoing is true and correct.

z/3 la  ——

DATE SIGNATURE OF PLAINTIFF(S)

 
. Case 5:21-cv-03620-TJS Document 2 Filed 08/11/21 “Page 7 of 11

-<

*

ae Giessen & Clase

 

_ Wnts ec. YS ‘oo injak Yorn Nowa Xi C\ons ‘oh Seite CASS
A gee\. clawnaces A ae neon sic cech oo . Nii Adon co gute \A
Weer Ce emolamentcd Sou Wacden ihe Russel Noscechos Aamne
DesouXe ov Soc \ \ das aS eacds, Persa, 4
mee ne a Macoly, 20202 - ce wopleakeatk Ve \x
Nie eee Merri Ce shi cditln tne Ce s¥ < \ne nalian., i Ye ecairch WA
3 Wace Lod Aon on Ya neared IGS Pred a
The Buucue ae Pexeans ese’ Con noes coe Pasa dye Hesnonse patela
oN Sucrlitie ot empec) ¥ hvaian sero. |
RAN camila n ial pace Su aA) codec sais Ga Necclech
QxcsO el vendacs, midica\ and cna ange g anch ai\ vamates coerce.
eee dfs ob S. os BY Aas. | )
aX cust Lous TaenvErecd then to ies ie. ‘ac. \orw Amc.
GS o purccvn tine measure Gc al Aas. |
Wa suspem in, of wisils, becdroah, ecluxe a Ninn ened. $e\Nacus-
eee oe, Das tome woe Worse meoesute asinece onlay Sa \oe use
fox Wie. coeur cihed, — | | ied

\Wnes < CxsS¥ acuve Meosuite ate more ceeSevcvYine Swen Khel -Sece

so\ aYacw covhsnem ev us nv Wi we % desi tan : Ya cele vei e Wdooy at

 

ua ase tte

Sah vk fig onpocmenys \nas neem clearly esvo\is\n aS oh Seve c

 

enoloayca | degswabion, COSENNNA lenewee’ Weality Aisarlec, msanihy ‘

WIS Mb
Bad \ :
CAV) aN Ch CACO. cate ae lee.

 

 

 
Case 5:21-cv-03620-TJS Document 2 Filed 08/11/21 Page 8 of 11

<

LCP hia. Waal Wass] Vache Dono measures ra eCenk Cac ove oe
WY COt exon, Woe Lo acd eae Wipe cha ce Anew, are ox soul \pe ctujace a
toc pac Yyo\ acyiccal le ecXs at Sal tear o Coomera, can oh We eX Ces Wi

ON ccly Caf cetaSshtea$ cosksictive lack ta Meas UCe'S« |

a count cal\ caus ay b sYalie. avich exs speck ie ke eo, oe

Cn Aetiuacker fete a mat \onisC-. 3
The KMeckS of We cestarhnive ness ox pa res cee te
fen Yac Suis ot Nad - oe ot Sah tase \pecause Noe cesta hive ess 1's WwiatSe.
acs suspenchze) werk. Accokbment, educa, and most Aescaaasas,

CeWoOIUs oresne ek, exicin raktew ack cua Foor wks ai eg,

Class A of Was acksaxn SOME Sur Yee Gcovon gcc. = nits eas éaeselicil
Veala Aywsoard, eos that nove ocen evace cnateck , sane Nove Mou Ce dasocsh eo S
Whe core cePersaing, anxveby paraneiyc PTSD, Virmitl cbt aArelo elites
las Pec -tealnan Seam Vac B& marment force’ Oa. Scyiee prercMlay Cane
Same bole 2 multiple peapnosaptal ried cabin,

nes'c Excess ite a eis ra cec\eoS sed SSG coe cuce drelivecahe

dal CCesence wen Ors (ronacd Soc Woe mevbalhcallin detss plats,

_lo \pe aula} sa Ta suc ke cat ak OS oO. prete val acta eg Gs ‘

 

cy u ak aaa ssapiglaash punsslomenh ccs cane) cared ox Ac \ =

com ement, ca eo Suet an ;ye s\n lac -covecvrnce ur fa eS sey) plakeoast

cme) ce. complete Gwcl wabbe¢ dem yer\, chy cqucs| pial echida .

 

 

 

 

 

 

 
Case 5:21-cv-03620-TJS Document 2 Filed 08/11/21 Page 9 of 11

Ca

*

Whe os pecson da ae ce 2S Asoo as Waewm est rosa nce
Coep wert i Mavic yee an “Noe spent, “amo aasre Carlecd
oy eralich rA ne mance wenn) arin pn ¢_ dyed snowa\n Se poe

62% Cran Wrei'e kale, ene come Yn anc) OA ol ne al tert Wo cual

 

pe ees wane ews sel S,Sscm omnes.

Sa Ane nancies. ma C\'ass 13 Yavic coms cock ec) cone) anck sue Cec)
cont \ck Yes Seare€ swore ews esos prio 1 osyalyzeck, proccess Wactec vs nob
Tad witscmalain aw cancl, re en Cedars MAA COWS © Qdsuce hacm ac
cl ean ‘ :
nts Yoo substan ive Yn anch (Wi Cimcnelne nt winlabitsy
‘obese Whasden Ruse omad Diceckac Donate Car\ prolect YE iarol® 4 ayes.
“kg gxouredec\ acm eoica\ eerie: Tes Veloce =wadMecsice wcVic f2 nah.
crfuse to No witnoat wins acec och ta cok eck iis, wiaccls Seow Wows are loot ,
lain \ecnc\ Aeac\y uvculevit, O: Ae e ome) - dios \wes eine coop col Ka Woe
\nce Av owed wd aks CASCneC\S
Pmacnncs Macs cosalcl not pray eck oe cocgulek wot oan eck Masohe
eWceala ore cel seeks cusFoolu) Sd use can prstec\ OLS selye's a

W&enokeek Mae Con Menton, uie Nels ) \vado\ 2. re ‘ne

J aiaras Coats Prvso AGlia:

 

 

 

 

 

 

 

 

 
 

Case 5:21-cv-03620-TJS Document 2. Filed 08/11/21 Page 10 of 11

Cal

VC * Rel a — , ,

ae Seek cl ceed? S, Cam nen sacy Naw a) wnoy etarc

)
owe Guy ey Rac skal Xo SiS Eve + a sure gatads sulP cine, clis (e355

men ta\ cungeatsio, canst Scales) Maur i ' Yos Pix NOs =e on yo

es ie\ conc) times \ co my Mer exry ek aa comkcack ed conn wn Ye
amano ch’ § 00, OOO. OO, ine Yneaincd Cech, aio cda\\acs,

KAY Achewdhaie AM: Wiens cSSyc: ak c SOK aan ce Wusssc\ x “ ea Y e
ty Mesc Sadbsshac\ commbecs\ns CAN Scy6

A\so seek ta ite: MWe 22 +4 235 ce\\ comSvncmcas 9 Peak em)
Lo \nquc cme contac’ visit fi mons. One 12. coun ¢ Ccee es ca \\
Or Deus, mew ra \oea\ tin mtorr 2, canoes ope SSb ‘ice 'S, er Ce
soeca\ , de’ Lor -a Cecparecunce, Sco coy) WeANA, epnavc € Mudtcy yon
lvey Gseshn weniiales Coes Sear, mace orolven, en See oY some A we cw

lnea hn snake to nel cath Yhose an \ong ¢ ecuorch oe cane,

 

 

 

 

 

 

 

 
 

 

   

Case 5:21-cv-03620-TJS Document 2 Filed 08/11/21 Page 11 of 11

  

LEHIGH COUNTY JAIL
38 NORTH 4TH STREET
ALLENTOWN, PA 18102-3489

 

 

OS Dist Clec\,
re US Cone!
\ ™ HA hy teh

Sheree 4 M. S
Thtetye p A, F106. S. ®

EV ot Pen, FQMEVER / USA

the Us ec
